Order entered July 8, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-14-01503-CV

                         HOSSEIN JAHANSHAHI, Appellant

                                           V.

                             MASOOMEH JANGRAVI, Appellee

                   On Appeal from the 302nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-11-03913

                                       ORDER
      We DENY appellant’s June 24, 2015 motion for oral argument.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE